 



Exhibit 10.8
Execution Version
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the
Effective Date among SILICON VALLEY BANK, a California corporation (“Bank”), and
STARVOX COMMUNICATIONS, INC., a California corporation (“Starvox”), CAPITAL
TELECOMMUNICATIONS, INC., a Pennsylvania corporation (“CTI”), and each other
Person who becomes a party hereto by executing and delivering a signature page
to this Agreement (each of Starvox, CTI and such other Person, a “Borrower”, and
collectively, “Borrowers”), provides the terms on which Bank shall lend to
Borrowers and Borrowers shall repay Bank. The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Each Borrower hereby jointly, severally and
unconditionally promises to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.
     2.1.1 Revolving Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank will make Advances to Borrowers up
to an amount (“Net Borrowing Availability”) not to exceed the lesser of: (a) the
Revolving Line; or (b) the sum of the amounts available under the Borrowing
Base.
          (b) Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
          2.1.2 Term Loan.
          (a) Availability. Subject to the terms and conditions of this
Agreement and upon receipt of all Government Approvals, Bank shall make advances
(each, a “Term Loan Advance” and, collectively, “Term Loan Advances”) not
exceeding the Term Loan Amount, through March 31, 2007, as follows:
               (i) Upon the closing of any issuance of equity by Starvox
(including by conversion of existing debt), or by USWD following the Merger, in
an amount at least equal to fifteen million dollars ($15,000,000), Bank shall
make available to Borrowers Term Loan Advances up to six million dollars
($6,000,000), provided, that until Tranche 2 is available for borrowing, the
aggregate amount of Term Loan Advances outstanding shall not cause the ratio of
(1) Borrowers’ cash and Cash Equivalents maintained at Bank or Bank’s Affiliates
plus Net Borrowing Availability less Advances, to (2) outstanding Term Loan
Advances, to be in excess of 1.50:1.00 (“Tranche 1”).
               (ii) Upon Borrowers’ achieving three consecutive months of EBITDA
of at least $500,000 in each such month, Bank shall make available to Borrowers
Term Loan Advances up to an additional two million dollars ($2,000,000)
(“Tranche 2”) for a total of eight million dollars ($8,000,000) in Term Loan
Advances.

 



--------------------------------------------------------------------------------



 



               (iii) Upon Borrowers’ achieving three consecutive months of
EBITDA of at least $700,000 in each such month, Bank shall make available to
Borrower a final two million dollars ($2,000,000) (“Tranche 3”) for a total of
ten million dollars ($10,000,000) in Term Loan Advances.
          (b) Repayment. Each Term Loan Advance shall be followed by a period of
twelve months during which time Borrower shall pay interest only on the amount
of the Term Loan Advance outstanding (the “Interest Only Period”) in accordance
with Section 2.3(g). Beginning on the thirteenth month Payment Date for each
Term Loan Advance, Borrower shall repay such Term Loan Advance in
(i) forty-eight (48) equal installments of principal and interest in an amount
sufficient to fully amortize such Term Loan Advance over such 48 month period
(the “Amortization Period”). On the due date of the forty-eighth such
installment, all outstanding principal for such Term Loan Advance plus all
accrued and unpaid interest thereon shall be due and payable.
     2.2 Overadvances. If at any time or for any reason the total of all
outstanding Advances and all other monetary Obligations exceeds Net Borrowing
Availability (an “Overadvance”), Borrowers shall immediately pay the amount of
the excess to Bank, without notice or demand. Without limiting Borrowers’
obligation to repay to Bank the amount of any Overadvance, each Borrower agrees,
jointly and severally, to pay Bank interest on the outstanding amount of any
Overadvance, on demand, at the Default Rate.
     2.3 Payment of Interest on the Credit Extensions.
          (a) Interest Rate; Advances. Subject to Section 2.3(b), the amounts
outstanding under the (i) Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus (1) one percentage point if the Quick
Ratio is greater than 1.25 or (2) 1.5 percentage points if the Quick Ratio is
equal to or less than 1.25, which interest shall be payable monthly as set forth
in Section 2.3(g); and (ii) each Term Loan Advance shall accrue interest at a
per annum rate equal to the Prime Rate plus two and one-quarter percentage
points, which rate shall float with the Prime Rate during the Interest Only
Period, and be fixed on the first day of the Amortization Period for such Term
Loan Advance.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points above the rate effective immediately
before the Event of Default (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.
          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
          (d) 360-Day Year. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (e) Debit of Accounts. In accordance with Section 9.4, Bank may debit
any of any Borrower’s deposit accounts, including the Designated Deposit
Account, for principal and interest payments or any other amounts any Borrower
owes Bank when due. These debits shall not constitute a set-off.
          (f) Minimum Monthly Interest. In the event the aggregate amount of
interest earned by Bank in any month with respect to the Revolving Line
(exclusive of any collateral monitoring fees, unused line fees, or any other
fees and charges hereunder) is less than the amount of interest that would
accrue on Advances of $2,000,000 that are outstanding for the entire month (the
“Minimum Monthly Interest”), Borrowers shall pay Bank an amount, payable on the
last day of such month, in an amount equal to the (i) Minimum Monthly Interest
minus (ii) the aggregate amount of all interest earned by Bank with respect to
the Revolving Line (exclusive of any collateral monitoring fees, unused line
fees, or any other fees and charges hereunder) in such month.
          (g) Payment; Interest Computation; Float Charge. Interest on the
Revolving Line is payable monthly on the last calendar day of each month (each,
a “Payment Date”). Interest on each Term Loan Advance is

-2-



--------------------------------------------------------------------------------



 



payable monthly for twelve consecutive months commencing on the Payment Date
first occurring after the Funding Date of such Term Loan Advance. After such
period, payments of principal and interest on Term Loan Advances shall be made
in accordance with Section 2.1(b). In computing interest on the Obligations, all
Payments received after 12:00 p.m. Pacific time on any day shall be deemed
received on the next Business Day. In addition, so long as any principal or
interest with respect to any Credit Extension remains outstanding, Bank shall be
entitled to charge Borrowers a “float” charge in an amount equal to two
(2) Business Days interest, at the interest rate applicable to the Credit
Extensions, on all Payments received by Bank. Said float charge is not included
in interest for purposes of computing Minimum Monthly Interest (if any) under
this Agreement. The float charge for each month shall be payable on the last day
of the month. Bank shall not, however, be required to credit any Borrower’s
account for the amount of any item of payment which is unsatisfactory to Bank in
its good faith business judgment, and Bank may charge the Designated Deposit
Account for the amount of any item of payment which is returned to Bank unpaid.
     2.4 Fees. Borrowers shall pay to Bank:
          (a) Commitment Fee. A fully earned, non-refundable annual commitment
fee of $30,000 in respect of the Revolving Line, due and payable on the
Effective Date and on the first anniversary of the Effective Date if the
Revolving Line has not been terminated on or before such date, and a one-time
commitment fee of $100,000 in respect of the Term Loan Advances, due and payable
on the Effective Date;
          (b) Termination Fee. If applicable, a termination fee specified in
Section 3.5; and
          (c) Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Advance is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
          (a) Borrowers shall have delivered duly executed original signatures
to the Loan Documents to which each is a party;
          (b) Borrowers shall have delivered duly executed original signatures
to the Control Agreements;
          (c) Starvox shall have delivered a warrant to purchase 300,000 shares
of its Series A Preferred Stock, in form and substance satisfactory to Bank;
          (d) Borrowers shall have delivered their Operating Documents and a
good standing certificate of each Borrower certified by the Secretary of State
of the State of California and state of its organization, if different, as of a
date no earlier than thirty (30) days prior to the Effective Date;
          (e) Borrowers shall have delivered duly executed original signatures
to the completed Borrowing Resolutions for each Borrower;
          (f) Borrowers shall have delivered the Subordination Agreements duly
executed by each of Carolia Partners, Destar, LLC, DSAM Fund, LP, Dr. Gary
Gelbfish, Noam Gottesman, Lyrical Multi-Manager Fund, LP, Lyrical Multi-Manager
Offshore Fund, Ltd., Whethervane Capital Partners LP, Wharton Asset Management,
Novus Ventures II LP, Dan Tomkins, David Smith, Trinad Capital Master Fund,
Ltd., Mary Wolf, Douglas Zorn and USWD in favor of Bank;
          (g) Borrowers shall have delivered a payoff letter from Sandhill
Capital;

-3-



--------------------------------------------------------------------------------



 



          (h) Borrowers shall have delivered evidence that the Liens securing
Indebtedness owed by Borrower to Sandhill Capital, Covad Communications and M&T
will be terminated and the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Advance, be terminated.
          (i) Bank shall have received certified copies, dated as of a recent
date, of financing statement searches, as Bank shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Advance, will be terminated or
released;
          (j) Borrowers shall have delivered a Perfection Certificate executed
by each Borrower;
          (k) Borrowers shall have delivered evidence satisfactory to Bank that
the insurance policies required by Section 6.7 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Bank;
          (l) Borrowers shall have made application for approval for the
issuance of Indebtedness hereunder and the grant of the security interest
contained herein with the public utility commissions of Pennsylvania, New York,
New Jersey, Delaware and Georgia, and provided to Bank evidence of the same
satisfactory to Bank; and
          (m) Borrowers shall have paid the fees and Bank Expenses then due as
specified in Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:
          (a) timely receipt of an executed Payment/Advance Form;
          (b) the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is each
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) there has not been a Material Adverse Change.
     3.3 Covenant to Deliver.
     Each Borrower agrees to deliver to Bank each item required to be delivered
to Bank under this Agreement as a condition to any Credit Extension. Each
Borrower expressly agrees that the extension of a Credit Extension prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrowers’ obligation to deliver such item, and any such extension in the
absence of a required item shall be in Bank’s sole discretion.
     3.4 Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrowers shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time on the Funding Date of the Advance. Together with such
notification, Borrowers must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee. Bank shall

-4-



--------------------------------------------------------------------------------



 



credit Advances to the Designated Deposit Account. Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee.
     3.5 Termination. This Agreement may be terminated with respect to the
Revolving Line, prior to the Revolving Maturity Date by Borrowers, effective
three (3) Business Days after written notice of termination is given to Bank or
if Bank’s obligation to fund Credit Extensions terminates pursuant to the terms
of Section 2.1.1(b). The Term Loan Advances may be prepaid in full at any time
prior to maturity effective three (3) Business Days after written notice of
termination is given to Bank. Notwithstanding any such termination or
prepayment, Bank’s lien and security interest in the Collateral shall continue
until Borrowers fully satisfy their Obligations. If such termination or
prepayment is at Borrowers’ election or at Bank’s election due to the occurrence
and continuance of an Event of Default, Borrowers shall pay to Bank, in addition
to the payment of any other expenses or fees then-owing (including without
limitation, the Minimum Monthly Interest), a termination fee (a) if the
Revolving Line is terminated, in an amount equal to one percent (1%) of the
Revolving Line, and (b) if the Term Loan Advances are prepaid, in an amount
equal to (i) two and one-half percent (2.5%) if prepayment occurs while an
Interest-Only Period is in effect or (ii) one percent (1.0%) if no Interest Only
Period is then in effect and prepayment occurs during the first twelve months of
the Amortization Period of any Term Loan Advance, or (iii) zero thereafter;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank. Upon payment in full of the Obligations and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Each Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Upon the receipt of each Governmental Approval with respect to
the pledge of a Borrower’s assets, Borrowers hereby reaffirm and grant anew, a
security interest in the Collateral. Each Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority (subject only to Permitted Liens that may have
superior priority to Bank’s Lien under this Agreement) perfected security
interest in the Collateral. If a Borrower shall acquire a commercial tort claim
with a value in excess of $100,000, such Borrower shall promptly notify Bank in
a writing signed by such Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.
     4.2 Authorization to File Financing Statements. Borrowers hereby authorize
Bank to file financing statements, without notice to Borrowers, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder.
     5 REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants, as of the date of this Agreement and
on the dates specified in Section 3.3(b), as follows:
     5.1 Due Organization and Authorization. Borrower and each of its
Subsidiaries are duly existing and in good standing in their jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business. In connection with this Agreement, each Borrower has delivered to Bank
a completed perfection certificate satisfactory to Bank signed by Borrower,
entitled “Perfection Certificate”. Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational

-5-



--------------------------------------------------------------------------------



 



identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
     The execution, delivery and performance of the Loan Documents have been
duly authorized, and do not conflict with Borrower’s organizational documents,
nor constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
     5.2 Collateral. Borrower has good title to the Collateral, free of Liens
except Permitted Liens. Borrower has no deposit account other than deposit
accounts with Bank and deposit accounts described in the Perfection Certificate
delivered to Bank in connection herewith.
     Except for any Collateral in transit and Collateral located at customer
sites, central offices or as hereafter disclosed to Bank in writing pursuant to
Section 6.2(a)(iv), the Collateral is not in possession of any third party
bailee (such as a warehouse).
     Borrower is the sole owner of its Intellectual Property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each Patent is valid and enforceable and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.
     Except as noted on the Perfection Certificate, Borrower is not a party to,
nor is bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts, in a manner that
is effective under applicable law, such Borrower from granting a security
interest in Borrower’s interest in such license or agreement or any other
property.
     5.3 Accounts Receivable.
          All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct in all material respects and all such invoices, instruments and
other documents, and all of Borrower’s Books are genuine and in all material
respects what they purport to be. All sales and other transactions underlying or
giving rise to each Eligible Account shall comply in all material respects with
all applicable laws and governmental rules and regulations. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are an Eligible Account in any Borrowing Base Certificate. To the
best of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
     5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages payable by Borrower that are not covered by insurance in an amount
more than $500,000.
     5.5 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

-6-



--------------------------------------------------------------------------------



 



     5.6 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.7 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted.
     5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.9 Tax Returns and Payments; Pension Contributions. Borrower (or the
applicable member of its consolidated tax group) has timely filed all material
required tax returns and reports, and has timely paid all material foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower (or the applicable member of its consolidated tax group) may
defer payment of any contested taxes, provided that Borrower (or the applicable
member of its consolidated tax group) (a) in good faith contests its obligation
to pay the taxes by appropriate proceedings promptly and diligently instituted
and conducted, (b) notifies Bank in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. Borrower is unaware of any claims or adjustments proposed for
any of Borrower’s prior tax years which could result in additional taxes
becoming due and payable by Borrower. Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
     5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital, to repay Indebtedness existing on the date
of this Agreement, and to fund its general business requirements and not for
personal, family, household or agricultural purposes.
     5.11 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representations, warranties, or other statements were made,
taken together with all such written certificates and written statements given
to Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
     6 AFFIRMATIVE COVENANTS
     Each Borrower shall do all of the following so long as there are
outstanding Credit Extensions or Commitments to make Credit Extensions:
     6.1 Government Compliance. Except as is permitted under Section 7.3,
maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply,

-7-



--------------------------------------------------------------------------------



 



with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business.
     6.2 Financial Statements, Reports, Certificates.
          (a) Provide Bank with the following:
               (i) if the Quick Ratio is equal to or less than 1.25 to 1.00, a
Transaction Report (on a consolidated basis for all Borrowers) weekly and
whenever an Advance is requested;
               (ii) within fifteen (15) days after the end of each month, in
each case on a consolidated basis for all Borrowers, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), Transaction Reports, and general ledger, and (D) Borrowing Base
Certificate signed by an officer of the Company.
               (iii) as soon as available, and in any event within thirty
(30) days after the end of each month, monthly unaudited consolidated and
consolidating financial statements;
               (iv) within thirty (30) days after the end of each month a
Compliance Certificate signed by a Responsible Officer, (A) certifying that as
of the end of such month, Borrowers were in full compliance with all of the
terms and conditions of this Agreement, (B) setting forth calculations showing
compliance with the financial covenants set forth in this Agreement, (C) listing
new offices or business locations that have been established since the date of
the last Compliance Certificate, and (D) providing such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;
               (v) within thirty (30) days prior to the end of each fiscal year
of Borrowers, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrowers, and (B) annual financial projections for the following fiscal year
(on a quarterly basis) as approved by Borrowers’ boards of directors, together
with any related business forecasts used in the preparation of such annual
financial projections; and
               (vi) as soon as available, and in any event within 120 days
following the end of Borrowers’ fiscal year, or after the Merger, USWD’s fiscal
year, annual consolidated and consolidating financial statements of Borrowers,
or after the Merger, USWD, certified by, and with an unqualified opinion of,
independent certified public accountants acceptable to Bank.
          (b) After the Merger, with respect to USWD, and in the event that any
Borrower becomes subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, with respect to such Borrower, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on USWD’s or such
Borrower’s or another website on the Internet.
          (c) Prompt written notice of (i) the registration of any Copyright,
and any subsequent ownership right of Borrowers in or to any Copyright, Patent
or Trademark not shown in the IP Agreement, or (ii) Borrowers’ knowledge of an
event that materially adversely affects the value of the Intellectual Property.
     6.3 Accounts Receivable.
          (a) Schedules and Documents Relating to Accounts. Deliver to Bank
Transaction Reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrowers’ failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrowers’ Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrowers shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrowers shall deliver to Bank, on its
request, the originals of all instruments, chattel

-8-



--------------------------------------------------------------------------------



 



paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.
          (b) Disputes. Promptly notify Bank of all material disputes or claims
relating to Accounts included in the Borrowing Base. Any Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Default or Event of Default has
occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the lesser of the Revolving Line or the Borrowing Base.
          (c) Collection of Accounts. All proceeds of Accounts shall at all
times be deposited by Borrowers into a lockbox account, or such other “blocked
account” as Bank may specify, pursuant to a blocked account agreement in such
form as Bank may specify in its good faith business judgment. Not later than
60 days following the Effective Date, each Borrower shall have established a
lockbox into which the proceeds of its Accounts are deposited directly by
Account Debtors.
          (d) Verification. Bank may, from time to time if (i) an Event of
Default has occurred and is continuing, (ii) the Quick Ratio is equal to or less
than 1.25:1.00, or (iii) in connection with the semi-annual field audit provided
for in Section 6.6, verify directly with the respective Account Debtors the
validity, amount and other matters relating to the Accounts, either in the name
of Borrowers or Bank or such other name as Bank may choose.
          (e) No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrowers’ obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.
     6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of $250,000 or less (for all such transactions
in any fiscal year). Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property (except in a deposit
or securities account subject to Bank’s Lien), but will hold such proceeds
separate and apart from such other funds and property and in an express trust
for Bank. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.
     6.5 Taxes; Pensions. Timely file all required material tax returns and
reports and timely pay all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrowers except for deferred payment of any
taxes contested pursuant to the terms of Section 5.9 hereof, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
     6.6 Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral (not to exceed 2 times per year unless an Event of
Default has occurred and is continuing) and the right to audit and copy
Borrower’s Books. The foregoing inspections and audits shall be at Borrowers’
expense, and the charge therefor shall be $750 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses.
     6.7 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrowers’ industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss

-9-



--------------------------------------------------------------------------------



 



payable endorsement showing Bank as lender loss payee and waive subrogation
against Bank, and all liability policies shall show, or have endorsements
showing, Bank as an additional insured. All policies (or the loss payable and
additional insured endorsements) shall provide that the insurer must give Bank
at least twenty (20) days notice before canceling, amending, or declining to
renew its policy. At Bank’s request, Borrowers shall deliver certified copies of
policies and evidence of all premium payments. Proceeds payable under any policy
shall, at Bank’s option, be payable to Bank on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to $1,000,000, in the aggregate, toward the replacement
or repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations. If Borrowers fail to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.
     6.8 Operating Accounts.
          (a) Maintain its and its Subsidiaries’ primary depository and
operating accounts and securities accounts with Bank and Bank’s affiliates,
which accounts shall represent at least 50% of the dollar value of all
Borrowers’ and their Subsidiaries’ accounts at all financial institutions.
          (b) Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or its Affiliates. In addition, for each Collateral Account that
a Borrower at any time maintains, such Borrower shall cause the applicable bank
or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account in accordance with the terms hereunder. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrowers as such.
     6.9 Financial Covenants.
          (a) Tangible Net Worth. Maintain at all times on a consolidated basis
with respect to Borrowers and their Subsidiaries a Tangible Net Worth to be
determined by Bank upon receipt of the Opening Balance Sheet. For purposes of
this Section 6.9, the “Opening Balance Sheet” is Borrowers’ consolidated balance
sheet immediately following the consummation of the Merger, provided to Bank not
later than October 31, 2006, and subject to Bank’s satisfactory review.
          (b) Liquidity. Maintain at all times on a consolidated basis with
respect to Borrowers and their Subsidiaries the sum of (i) unrestricted cash and
Cash Equivalents on deposit with Bank plus (ii) Net Borrowing Availability less
Advances, of not less than (1) $1,000,000 until delivery of the Opening Balance
Sheet, and (2) $750,000 thereafter.
          (c) Fixed Charge Coverage Ratio. Maintain as of the last day of each
calendar month after Tranche 2 of the Term Loan Advances becomes available, on a
consolidated and rolling 3-month basis with respect to Borrowers and their
Subsidiaries, a ratio of (i) EBITDA less capital expenditures to (ii) total Debt
Service, in each case for the 3 months ending on such day, of at least
2.50:1.00.
          (d) EBITDA. (i) Achieve for each month after Tranche 2 of the Term
Loan Advances becomes available, on a consolidated basis with respect to
Borrowers and their Subsidiaries, EBITDA of not less than $500,000, and
(ii) achieve for each month after Tranche 3 of the Term Loan Advances becomes
available, on a consolidated basis with respect to Borrowers and their
Subsidiaries, EBITDA of not less than $750,000.

-10-



--------------------------------------------------------------------------------



 



     6.10 Protection and Registration of Intellectual Property Rights.
(a) Protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to any Borrower’s business to be abandoned, forfeited or
dedicated to the public, except in the cases of clauses (a) and (c) where such
Borrower determines in its reasonable business judgment that such action (or
inaction) is in its best interest. If any Borrower decides to register any
copyrights or mask works in the United States Copyright Office, such Borrower
shall: (x) provide Bank with at least fifteen (15) days prior written notice of
its intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement or such other documents as Bank may reasonably request to maintain the
perfection and priority of Bank’s security interest in the copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrowers shall promptly
provide to Bank a copy of the application(s) filed with the United States
Copyright Office together with evidence of the recording of the intellectual
property security agreement necessary for Bank to maintain the perfection and
priority of its security interest in such copyrights or mask works. Borrowers
shall provide written notice to Bank of any application filed by any Borrower in
the United States Patent and Trademark Office for a patent or to register a
trademark or service mark within 30 days after any such filing.
     6.11 Government Approvals. Not later than October 15, 2006, Borrowers shall
have (a) received all Government Approvals and provided evidence of the same to
Bank; and (b) consummated the merger of Starvox and CTI.
     6.12 Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, its officers, employees and agents and Borrower’s books and records, to
the extent that Bank may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Bank with respect to
any Collateral or relating to any Borrower.
     6.13 Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.
     7 NEGATIVE COVENANTS
     So long as there are outstanding Credit Extensions or commitments to make
Credit Extensions, no Borrower shall do any of the following without Bank’s
prior written consent:
     7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (a) Transfers of Inventory
in the ordinary course of business; (b) Transfers of worn-out or obsolete or, if
not in excess of $250,000 in the aggregate, unneeded, Equipment; (c) Transfers
in connection with Permitted Liens and Permitted Investments; (d) Transfers of
assets acquired in acquisitions permitted under Section 7.3 that Borrowers have
determined are surplus or which are otherwise unneeded or undesirable to retain
in Borrowers’ business; (e) Transfers between Borrowers (including any
intermediate transactions with other affiliated entities so long as the owner of
the assets after the Transfer or series of related Transfers is another
Borrower; and (f) other Transfers for fair market value in any fiscal year of
assets having a book value not exceeding $500,000 in the aggregate.
     7.2 Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrowers and their Subsidiaries, or
reasonably related or incidental thereto; (b) liquidate or dissolve except in a
transaction where another Borrower would be the owner of the Borrower’s assets
upon such liquidation or dissolution; or (c) permit or suffer any Change in
Control. Borrowers shall not, without at least thirty (30) days prior written
notice to Bank: (1) change its jurisdiction of organization, (2) change its
organizational structure or type, (3) change its legal name, or (4) change any
organizational number (if any) assigned by its jurisdiction of organization.

-11-



--------------------------------------------------------------------------------



 



     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except (a) where such merger or
acquisition (i) does not result in the material decline of the Tangible Net
Worth; (ii) does not result in a violation to the covenant provisions of this
Agreement; (iii) involves a Person engaged in a business permitted under
Section 7.2, (iv) does not result in an Event of Default or would result after
giving effect to the transactions; and (v) has a Borrower (or a Person that
becomes a Borrower contemporaneously with the transaction) as the surviving
legal entity if the transaction involves a merger of a Borrower; (b) a
Subsidiary may merge with or consolidate into, or acquire all or substantially
all of the assets of, another Subsidiary or with or into a Borrower and a
Borrower may merge with or consolidate into, or acquire all or substantially all
of the assets of, another Borrower; and (c) Starvox may consummate the
transactions contemplated under the Merger Agreement so long as the Merger
Conditions have been satisfied.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, or allow any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, except in each case as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
     7.7 Investments; Distributions. (a) Make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so; or (b) pay
any dividends or make any distribution or payment or redeem, retire or purchase
any capital stock provided that (i) a Borrower may convert or exchange any of
its convertible securities into or for other securities pursuant to the terms of
such convertible securities or otherwise and may make cash payments in lieu of
fractional shares, (ii) Borrowers, other than Starvox, and their Subsidiaries
may pay dividends to their stockholders (or other holders of their equity
securities); (iii) after the Merger, Starvox may pay dividends or make loans to
USWD to pay the ordinary course of business expenses of USWD in an amount not to
exceed $500,000 in any fiscal year; (iv) Starvox may repurchase, and after the
Merger may pay dividends or make loans to USWD in the amount necessary to
repurchase, the stock of former employees, directors or consultants pursuant to
stock repurchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided the amount of any such repurchase does not exceed in the
aggregate of $250,000 per fiscal year; (v) a Borrower may undertake a Transfer
permitted by Section 7.1(e) that would otherwise be prohibited under this
Section 7.7; (vi) in connection with any acquisition permitted under
Section 7.3, Borrowers may (A) receive or accept the return of capital stock of
a Borrower constituting a portion of the purchase price in settlement of
indemnification claims, or (B) make payments to dissenting stockholders in
accordance with applicable law; and (vii) a Borrower may acquire its capital
stock in connection with the cashless exercise of options or warrants.
     7.8 Transactions with Affiliates. Except for (a) Transfers permitted under
Section 7.1(e), and (b) customary compensation, indemnification and similar
arrangements with officers or directors, enter into or permit to exist any
material transaction with any Affiliate of Borrowers, except for transactions
that are in the ordinary course of Borrowers’ business, upon fair and reasonable
terms that are no less favorable to Borrowers than would be obtained in an arm’s
length transaction with a non-affiliated Person; provided however, that such
arm’s length standard shall not apply to transactions between or among Borrowers
and any Guarantor.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
     7.10 Capital Expenditures. Commencing with Borrowers’ 2007 fiscal year,
Borrowers and their Subsidiaries shall not incur capital expenditures in excess
of $1,500,000 in the aggregate in any fiscal year,

-12-



--------------------------------------------------------------------------------



 



provided, Borrowers may purchase up to an additional $5,200,000 in equipment
from Cisco Systems, Inc. during fiscal year 2007.
     7.11 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940 or undertake
as one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrowers,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrowers fail to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);
     8.2 Covenant Default.
          (a) Borrowers fail or neglect to perform any obligation in
Sections 6.2, 6.5, 6.8(b), 6.9 or violates any covenant in Section 7; or
          (b) Borrowers fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement,
any Loan Documents, and as to any default (other than those specified in
Section 8 below) under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) day period or cannot after diligent
attempts by Borrowers be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then Borrowers shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Grace periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in subsection (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment. (a) Any material portion of any Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (b) the
service of process upon a Borrower seeking to attach, by trustee or similar
process, any funds of such Borrower on deposit with Bank, or any entity under
control of Bank (including a subsidiary) and such service is not vacated within
ten (10) days; (c) Any Borrower is enjoined, restrained, or prevented by court
order from conducting a material part of its business; (d) a judgment or other
claim in excess of $500,000 becomes a Lien on any of Borrowers’ assets and the
Lien is not removed in ten (10) days; or (e) a notice of lien, levy, or
assessment is filed against any of Borrowers’ assets by any government agency
and not paid within ten (10) days after Borrowers receive notice. These are not
Events of Default if stayed or if a bond is posted pending contest by Borrowers
(but no Credit Extensions shall be made during the cure period);

-13-



--------------------------------------------------------------------------------



 



     8.5 Insolvency. Any Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) any Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against any Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is a default in any agreement to which any
Borrower or a Guarantor is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000);
     8.7 Judgments. A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000) (not covered by independent third-party insurance) shall be
rendered against any Borrower and shall remain unsatisfied and unstayed for a
period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment);
     8.8 Misrepresentations. Borrowers or any Person acting for Borrowers make
any representation, warranty, or other statement in writing now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between any Borrower and any creditor of any Borrower that signed a
subordination, intercreditor, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of such
agreement; or
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
          (b) stop advancing money or extending credit for Borrowers’ benefit
under this Agreement or under any other agreement between any Borrower and Bank;
          (c) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrowers money of Bank’s security interest in such funds, and
verify the amount of such account;
          (d) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrowers shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrowers grant Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

-14-



--------------------------------------------------------------------------------



 



          (e) apply to the Obligations any (i) balances and deposits of
Borrowers it holds, or (ii) any amount held by Bank owing to or for the credit
or the account of Borrowers;
          (f) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Bank’s benefit;
          (g) place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
          (h) demand and receive possession of Borrower’s Books; and
          (i) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
     9.2 Power of Attorney. Each Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse such Borrower’s name on any
checks or other forms of payment or security; (b) sign such Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under such Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Each Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign such Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrowers’
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrowers fail to obtain the insurance called
for by Section 6.7 or fail to pay any premium thereon or fail to pay any other
amount which Borrowers are obligated to pay under this Agreement or any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Bank will make reasonable efforts to provide Borrowers with notice
of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds.
          (a) Unless an Event of Default has occurred and is continuing, and so
long as the Quick Ratio is equal to or less than 1.25 to 1.00, Bank shall apply
payments, or proceeds realized as the result of any collection of Accounts,
first, to the principal of the Advances; second, to Bank Expenses, including
without limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Bank in the exercise of its rights under this
Agreement; third, to the interest due upon any of the Obligations; fourth, to
any other Obligations, applicable fees and other charges in such order as Bank
shall determine in its sole discretion, and finally, to the Designated Deposit
Account.

-15-



--------------------------------------------------------------------------------



 



          (b) Unless an Event of Default has occurred and is continuing, and if
the Quick Ratio is greater than 1.25 to 1.00, payments, or proceeds realized as
the result of any collection of Accounts, shall be deposited in the Designated
Deposit Account and repayment of principal of the Advances shall be made at such
times as Borrowers’ may direct.
          (c) If an Event of Default has occurred and is continuing, Bank may
apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Bank shall determine in its sole discretion. Any surplus shall be paid to
Borrowers by credit to the Designated Deposit Account or to other Persons
legally entitled thereto; Borrowers shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
     9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrowers bear
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Borrowers waive demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrowers are
liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or any Borrower may change its notice address by
giving the other party written notice thereof. Each such Communication shall be
deemed to have been validly served, given, or delivered: (a) upon actual receipt
after deposit in the U.S. mail, registered or certified, return receipt
requested, with proper postage prepaid; (b) upon transmission, when sent by
electronic mail or facsimile transmission (with such electronic mail or
facsimile transmission promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10);
(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid; or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address,
email address or facsimile number indicated below. Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrowers at the e-mail address of Bank provided
below and shall be deemed to have been validly served, given, or delivered when
sent (with such electronic mail promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 10). Bank or any Borrower may change its address, facsimile number, or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.

-16-



--------------------------------------------------------------------------------



 



              If to Borrowers:   STARVOX COMMUNICATIONS, INC.         2728
Orchard Parkway         San Jose, CA 95134         Attn: Vice
President/Controller    
 
  Fax:        
 
           
 
  Email:   christian.siegfried@starvox.com    
 
                CAPITAL TELECOMMUNICATIONS, INC.         2728 Orchard Parkway  
      San Jose, CA 95134         Attn: Vice President/Controller    
 
  Fax:        
 
           
 
  Email:   christian.siegfried@starvox.com    
 
            If to Bank:   Silicon Valley Bank         185 Berry Street,
Suite 3000         San Francisco, CA 94107         Attn: Tim Walsh         Fax:
(415) 856-0810         Email: Twalsh@svb.com    

     11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrowers and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Each Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to such
Borrower at the address set forth in Section 10 of this Agreement and that
service so made shall be deemed completed upon the earlier to occur of such
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.
     EACH BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential

-17-



--------------------------------------------------------------------------------



 



and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. No Borrower may assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrowers, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
     12.2 Indemnification. Each Borrower agrees, jointly and severally, to
indemnify, defend and hold Bank and its directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Bank harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or arising from transactions between
Bank and Borrowers (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses directly caused by Bank’s gross negligence or willful
misconduct.
     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing signed by both Bank and Borrowers. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
     12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrowers in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
     12.8 Confidentiality. All financial information (other than any such
information contained in periodic reports that a Borrower or USWD files with the
Securities and Exchange Commission) disclosed by a Borrower to Bank in writing
and all other written information that a Borrower discloses to Bank that is
marked “Confidential”

-18-



--------------------------------------------------------------------------------



 



shall be considered confidential information for purposes of this Section 12.8,
subject to the last sentence of this Section 12.8. In handling any confidential
information, Bank shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to Bank’s Subsidiaries or Affiliates; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; and (e)
as Bank considers appropriate in exercising remedies under this Agreement.
Confidential information does not include information that either: (i) is in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain after disclosure to Bank; or (ii) is disclosed to Bank by a
third party, if Bank does not know that the third party is prohibited from
disclosing the information.
     12.9 Waiver of Surety Defenses. To the extent permitted by applicable law,
each Borrower hereby waives any and all defenses and rights of discharge based
upon suretyship or impairment of collateral (including lack of attachment or
perfection with respect thereto) that it may now have or may hereafter acquire
with respect to Bank or any of its Obligations hereunder, under any Loan
Document or under any other agreement that it may have or may hereafter enter
into with Bank.
     12.10 Joint and Several Obligations and Related Matters. The obligations of
each Borrower hereunder and under the other Loan Documents shall be joint and
several in nature notwithstanding which Borrower actually or directly received
the proceeds of any particular Credit Extension. Each Borrower acknowledges that
for purposes of the Loan Documents, Borrowers constitute a single integrated
financial entity or enterprise and that each receives a benefit from the
availability of the financing hereunder to all Borrowers. Each Borrower waives
all defenses arising under the laws of suretyship, to the extent that such laws
are applicable, in connection with its joint and several obligations under this
Agreement and the other Loan Documents.
     12.11 Subordination of Claims. As further consideration for the Credit
Extensions by the Bank and as a material inducement to Bank to make the Credit
Extensions and accept this Agreement, each Borrower hereby irrevocably
subordinates in all respects all claims, whether based in equity or law, whether
by contract, statute or otherwise, that it might now or hereafter have against
other Borrower or that arise from the existence or performance of the
Obligations under this Agreement, including, but not limited to, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, or
participation, to any and all of the Obligations of such Borrower to Bank
hereunder and under the other Loan Documents.
     12.12 USA PATRIOT Act Notice. Bank hereby notifies Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
name and address of Borrowers and other information that will allow Bank to
identify Borrowers in accordance with the Act.
     12.13 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrowers and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
     13 DEFINITIONS
     13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrowers.
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Advance” or “Advances” means an advance (or advances) under the Revolving
Line.

-19-



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Amortization Period” is defined in Section 2.1.2(b).
     “Availability Amount” is (a) the lesser of (i) the Revolving Line or
(ii) the Borrowing Base.
     “Bank” is defined in the preamble hereof.
     “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
     “Bankruptcy-Related Defaults” is defined in Section 9.1.
     “Borrower” and “Borrowers” are defined in the preamble hereof
     “Borrower’s Books” are all books and records of the Borrowers including
ledgers, federal and state tax returns, records regarding Borrowers’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrowers’ most recent Borrowing Base Certificate; provided, however, that Bank
may decrease the foregoing percentages in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.
     “Borrowing Base Certificate” is that certain certificate in the form
attached hereto as Exhibit C.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
satisfactory to Bank adopted by such Person’s Board of Directors and delivered
by such Person to Bank approving the Loan Documents to which such Person is a
party and the transactions contemplated thereby, together with a certificate
executed by its secretary on behalf of such Person certifying that (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that attached as
Exhibit A to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
     “Change in Control” means;

-20-



--------------------------------------------------------------------------------



 



     (a) Until the Merger has occurred, any event, transaction, or occurrence
(other than the Merger) as a result of which (1) any “person” (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934,
as an amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of Starvox and its
Subsidiaries, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Starvox, representing forty percent (40%) or more of the combined voting power
of Starvox’s then outstanding securities; or (2) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the Board of Directors of Starvox (together with any new directors
whose election by the Board of Directors of Starvox was approved by a vote of at
least a majority of the directors then still in office who either were
directions at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; and
     (b) After the Merger has occurred, any event, transaction, or occurrence
(other than the Merger) as a result of which (1) any “person” (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934,
as an amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of USWD and its Subsidiaries,
is or becomes a beneficial owner (within the meaning Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of USWD,
representing forty percent (40%) or more of the combined voting power of USWD’s
then outstanding securities; (2) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors of USWD (together with any new directors whose election by
the Board of Directors of USWD was approved by a vote of at least a majority of
the directors then still in office who either were directions at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (3) USWD fails to own 100% of the
shares of Starvox.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrowers
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Committed Availability” means, as the date of determination, an amount
equal to the sum of the Revolving Line minus all outstanding Credit Extensions.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Communication” is defined in Section 10.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit D.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest

-21-



--------------------------------------------------------------------------------



 



rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which any Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which any Borrower
maintains a Securities Account or a Commodity Account, such Borrower, and Bank
pursuant to which Bank obtains control (within the meaning of the Code) over
such Deposit Account, Securities Account, or Commodity Account.
     “Credit Extension” is any Advance, Term Loan Advance or any other extension
of credit by Bank for Borrowers’ benefit.
     “Debt Service” means, as of the last day of each month, principal and
interest on Indebtedness of Borrowers and their Subsidiaries determined on a
consolidated basis.
     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.
     “Default Rate” is defined in Section 2.3(b).
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is for Starvox, deposit account number
                    , and for CTI, deposit account number 3300538423, in each
case maintained with Bank.
     “Dollars,” “dollars” and “$” each mean lawful money of the United States.
     “EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense; plus (e) non-cash charges
related to the revaluing of employment-related stock compensation; plus
(f) non-cash charges related to the writedown of assets as part of an
acquisition or divestiture.
     “Effective Date” is the date Bank executes this Agreement and as indicated
on the signature page hereof.
     “Eligible Accounts” are Accounts which arise in the ordinary course of
Borrowers’ business that meet all Borrowers’ representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, with written notice to Borrowers, to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment. Unless Bank agrees otherwise in writing, Eligible Accounts shall not
include:
     (a) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (b) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
     (c) Credit balances over ninety (90) days from invoice date;
     (d) Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts (or, in
the case of the Telco Group, thirty percent (30%)), for the amounts that exceed
that percentage, unless Bank approves in writing;

-22-



--------------------------------------------------------------------------------



 



     (e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;
     (f) Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof
except for Accounts of the United States if Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended;
     (g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise — sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business, but only to the extent of the amount of the
contra account;
     (h) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;
     (i) Accounts for which the Account Debtor is a Borrower’s Affiliate or
officer, employee or agent;
     (j) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
     (k) Accounts owing from an Account Debtor with respect to which a Borrower
has received deferred revenue (but only to the extent of such deferred revenue);
     (l) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and
     (m) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Funding Date” is any date on which a Credit Extension is made to or on
account of Borrowers which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase

-23-



--------------------------------------------------------------------------------



 



orders, customer lists, route lists, telephone numbers, domain names, claims,
income and other tax refunds, security and other deposits, options to purchase
or sell real or personal property, rights in all litigation presently or
hereafter pending (whether in contract, tort or otherwise), insurance policies
(including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
     “Government Approvals” means all approvals, consents and filing with the
United States federal government (including without limitation the Federal
Communications Commission), and state public utility commissions having
oversight over any Borrower, required for the Merger, the issuance of
Indebtedness hereunder or the pledge or encumbrance of assets by a Borrower.
     “Guarantor” is any present or future guarantor of the Obligations,
including USWD.
     “Guaranty” means that certain Guaranty and Pledge Agreement in the form
attached hereto as Exhibit E.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations of the types specified in clauses (a) through (c)
above.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrowers on a consolidated
basis, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
     “Interest Only Period” is defined in Section 2.1.2 (b).
     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “IP Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Borrowers to Bank dated as of the Effective Date.
     “Lien” is a mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
     “Loan Documents” are, collectively, this Agreement, the Perfection
Certificates, the IP Agreement, the Subordination Agreement[s], the Guaranty,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrowers, any Guarantor and/or for
the benefit of Bank in connection with this Agreement, all as amended, restated,
or otherwise modified.
     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrowers; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

-24-



--------------------------------------------------------------------------------



 



     “Merger” means the consummation of the transactions contemplated by the
Merger Agreement with all Government Approvals.
     “Merger Agreement” means the Agreement and Plan of Merger, dated as of
June 14, 2006, by and among USWD, Starvox Acquisitions Inc. and Starvox.
     “Merger Conditions” means the following conditions which shall be satisfied
contemporaneously with the Merger:
          (a) USWD shall have delivered the duly executed original signatures to
the Guaranty, together with evidence of authorization by Guarantor’s board of
directors;
          (b) USWD shall have delivered stock certificates representing 100% of
the outstanding shares of Starvox, together with an assignment executed in
blank; and
          (c) Borrowers shall have delivered to Bank evidence satisfactory to
Bank that (i) the Merger will be completed in accordance with the terms and
conditions set forth in the Merger Agreement with no amendment or waiver of any
term or condition to the Merger other than such amendments or waivers that would
not be materially adverse to the interests of Bank; and (ii) that all necessary
material filings with or approvals of applicable government authorities have
been made or obtained.
     “Net Borrowing Availability” has the meaning set forth in Section 2.1.1.
     “Net Income” means, as calculated on a consolidated basis for Borrowers and
their Subsidiaries for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrowers and their Subsidiaries
for such period taken as a single accounting period.
     “Obligations” are Borrowers’ obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrowers owe Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrowers’ duties under the Loan Documents.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
     “Payment/Advance Form” is that certain form attached hereto as Exhibit B.
     “Payment Date” is defined in Section 2.3(g).
     “Perfection Certificate” is defined in Section 5.1.
     “Permitted Indebtedness” is:
     (a) Borrowers’ Indebtedness to Bank under this Agreement and the other Loan
Documents;
     (b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
     (c) Subordinated Debt;
     (d) unsecured Indebtedness to trade creditors and with respect to surety
bonds and similar obligations incurred in the ordinary course of business;

-25-



--------------------------------------------------------------------------------



 



     (e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
     (f) Indebtedness incurred pursuant to purchase money Indebtedness or
capital leases referred to clause (c) in the definition of Permitted Liens;
     (g) Indebtedness of a Borrower to any Subsidiary or a Borrower and
Contingent Obligations of any Subsidiary or a Borrower with respect to
obligations of a Borrower (provided that the primary obligations are not
prohibited hereby), and Indebtedness of any Subsidiary or a Borrower to a
Borrower or any other Subsidiary and Contingent Obligations of a Borrower or any
Subsidiary with respect to obligations of any other Subsidiary (provided that
the primary obligations are not prohibited hereby);
     (h) other Indebtedness not otherwise permitted by Section 7.4 not exceeding
$500,000 in the aggregate outstanding at any time; and
     (i) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrowers or their Subsidiaries, as the
case may be.
     “Permitted Investments” are:
     (a) Investments shown on the Perfection Certificate and existing on the
Effective Date;
     (b) (i) Cash Equivalents, and (ii) any Investments permitted by Borrowers’
(or after the Merger, USWD’s) investment policies, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved by Bank;
     (c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrowers;
     (d) Investments consisting of deposit accounts or securities accounts in
which Bank has a perfected security interest;
     (e) Investments accepted in connection with Transfers permitted by
Section 7.1;
     (f) Investments of Subsidiaries in or to other Subsidiaries or Borrowers,
Investments by a Borrower in another Borrower, and Investments by Borrowers in
Subsidiaries not to exceed $100,000 in the aggregate in any fiscal year;
     (g) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors;
     (h) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
     (i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;
     (j) Investments arising in connection with Transfers permitted under
Section 7.1(e) and acquisitions permitted under Section 7.3; and

-26-



--------------------------------------------------------------------------------



 



     (k) other Investments not otherwise permitted by Section 7.7 not exceeding
$500,000 in the aggregate outstanding at any time.
     “Permitted Liens” are:
     (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrowers maintain adequate reserves on their Books, if they have no priority
over any of Bank’s Liens;
     (c) purchase money Liens (including capital leases) on Equipment acquired
or held by Borrower incurred for financing the acquisition of the Equipment
securing no more than $2,500,000 in the aggregate amount outstanding;
     (d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties;
     (e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business;
     (f) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
     (g) leases or subleases of property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property granted in the ordinary course of Borrowers’ business;
     (h) non-exclusive license of intellectual property granted to third parties
in the ordinary course of business;
     (i) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.4 or 8.7; and
     (j) Liens in favor of other financial institutions arising in connection
with Borrowers’ deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.
     “Quick Ratio” mean the sum of Borrowers’ and their consolidated
Subsidiaries’ domestic, unrestricted cash, cash equivalents and net accounts
receivable divided by Borrowers’ and its consolidated Subsidiaries’ current
liabilities (computed in accordance with GAAP but exclusive of Subordinated
Debt).
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made.
     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.

-27-



--------------------------------------------------------------------------------



 



     “Revolving Line” is an Advance or Advances in an aggregate amount of up to
$6,000,000 outstanding at any time.
     “Revolving Line Maturity Date” is August 22, 2007, until such time prior to
such date as Borrowers shall have obtained necessary approvals of the public
utility commissions of the states of Pennsylvania, New York, New Jersey,
Delaware and Georgia, at which time “Revolving Line Maturity Date” shall mean
August 22, 2008.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Subordinated Debt” is indebtedness incurred by Borrowers subordinated to
all of Borrowers’ now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
     “Tangible Net Worth” is, on any date, the consolidated total assets of
Borrowers and their Subsidiaries minus (a) any amounts attributable to
(i) goodwill, (ii) intangible items including unamortized debt discount and
expense, patents, trade and service marks and names, copyrights and research and
development expenses except prepaid expenses, (iii) notes, accounts receivable
and other obligations owing to Borrowers from their officers or other
Affiliates, and (iv) reserves not already deducted from assets, minus (b) Total
Liabilities, plus (c) Subordinated Debt.
     “Term Loan Advance” is defined in Section 2.1.2.
     “Term Loan Amount” is $10,000,000.
     “Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrowers’ consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrowers, but excluding all other Subordinated Debt.
     “Tranche 1” is defined in Section 2.1.2(a) (i).
     “Tranche 2” is defined in Section 2.1.2(a) (ii).
     “Tranche 3” is defined in Section 2.1.2(a) (iii).
     “Transaction Report” means a report on the form attached hereto as
Exhibit F.
     “Transfer” is defined in Section 7.1.
     “USWD” is U.S. Wireless Data, Inc., a Delaware corporation.
[Signature page follows.]

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

              BORROWERS:        
 
            STARVOX COMMUNICATIONS, INC.        
 
           
By:
  /s/ Thomas Rowley        
 
            Name: Thomas Rowley         Title: Chief Executive Officer        
 
            CAPITAL TELECOMMUNICATIONS, INC.        
 
           
By:
  /s/ Thomas D. Morley        
 
            Name: Thomas D. Morley         Title: Vice President        
 
            BANK:        
 
            SILICON VALLEY BANK        
 
           
By:
  /s/ Tim Walsh        
 
            Name: Tim Walsh         Title: Senior Vice President        
Effective Date: 8/24/06        

[Signature page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrowers’ right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing;
     provided however, that the Collateral shall not include leases or Equipment
acquired with a lease or purchase money financing, in each case constituting
Permitted Indebtedness, to the extent that the terms of such lease or financing
prohibit the granting of a lien therein.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Payment/Advance Request Form
Deadline for same day processing is Noon P.S.T.
Fax To:    Date:                                         



LOAN PAYMENT:
           
 
      STARVOX COMMUNICATIONS, INC.

                     
From Account #
          To Account #        
 
                   
 
  (Deposit Account #)           (Loan Account #)    

                     
Principal $
          and/or Interest $        
 
                   

                     
Authorized Signature:
          Phone Number:        
 
                   

Print Name/Title:
                   
 
                   



                          Loan Advance:                    
 
                        Complete Outgoing Wire Request section below if all or a
portion of the funds from this loan advance are for an outgoing wire.
 
                       
From Account #
          To Account #            
 
                       
 
  (Loan Account #)           (Deposit Account #)        

                     
Amount of Advance $
                   
 
                   

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

                     
Authorized Signature:
          Phone Number:        
 
                   
Print Name/Title:
                   
 
                   



                          Outgoing Wire Request: Complete only if all or a
portion of funds from the loan advance above is to be wired. Deadline for same
day processing is noon, P.S.T.
 
                       
Beneficiary Name:
          Amount of Wire: $            
 
                       
Beneficiary Bank:
          Account Number:            
 
                       
City and State:
                       
 
                       
 
                       

                     
Beneficiary Bank Transit (ABA) #:
          Beneficiary Bank Code (Swift, Sort, Chip, etc.):        
 
                   
 
                    (For International Wire Only)        

                     
Intermediary Bank:
          Transit (ABA) #:        
 
                   
For Further Credit to:
                   
 
                   
 
                   
Special Instruction:
                             

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

                     
Authorized Signature:
          2nd Signature (if required):        
 
                   
Print Name/Title:
          Print Name/Title:        
 
                   
Telephone #:
          Telephone #:        
 
                   

1



--------------------------------------------------------------------------------



 



EXHIBIT C
BORROWING BASE CERTIFICATE
Borrowers: STARVOX COMMUNICATIONS, CAPITAL TELECOMMUNICATIONS, INC.
Lender: Silicon Valley Bank
Commitment Amount:           $6,000,000

         
ACCOUNTS RECEIVABLE
       
1. Accounts Receivable Book Value as of _____________
  $                       
2. Additions (please explain on reverse)
  $                       
3. TOTAL ACCOUNTS RECEIVABLE
  $                       
 
       
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
       
4. Amounts over 90 days due
  $                       
5. Balance of 50% over 90 day accounts
  $                       
6. Credit balances over 90 days
  $                       
7. Concentration Limits
  $                       
8. Foreign Accounts
  $                       
9. Governmental Accounts
  $                       
10. Contra Accounts
  $                       
11. Promotion or Demo Accounts
  $                       
12. Intercompany/Employee Accounts
  $                       
13. Disputed Accounts
  $                       
14. Deferred Revenue
  $                       
15. Other (please explain on reverse)
  $                       
16. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
  $                       
17. Eligible Accounts (#3 minus #16)
  $                       
18. ELIGIBLE AMOUNT OF ACCOUNTS (80% of #17)
  $                       
 
       
BALANCES
       
19. Maximum Loan Amount
  $ 6,000,000  
20. Total Funds Available [Lesser of #19 or (#18)
  $                       
21. Present balance owing on Line of Credit
  $                       
22. RESERVE POSITION (#20 minus # 21)
  $                       

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

                                                              BANK USE ONLY
         
COMMENTS:
        Received by:              
 
                           
 
                authorized signer          
 
            Date:              
 
                           
By:
            Verified:              
 
                           
 
  Authorized Signer             authorized signer          
Date:
            Date:              
 
                                          Compliance Status:
          Yes           No                            

1



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE

             
TO:
  SILICON VALLEY BANK   Date:    
 
           
FROM:
  STARVOX COMMUNICATIONS, INC., CAPITAL TELECOMMUNICATIONS, INC.        

     The undersigned authorized officer(s) of the Borrowers certifies that under
the terms and conditions of the Loan and Security Agreement between Borrowers
and Bank (the “Agreement”), (1) Borrowers are in full compliance for the period
ending                      with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrowers, and each of their Subsidiaries, has timely filed all required
material tax returns and reports, and Borrowers have timely paid all material
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrowers except as otherwise permitted pursuant to the terms of
Section 5.9 of the Agreement, (5) no Liens have been levied or claims made
against Borrowers or any of their Subsidiaries relating to unpaid employee
payroll or benefits of which Borrowers have not previously provided written
notification to Bank; and (6) at the end of the period there were no held
checks. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly financial statements with Compliance Certificate
  Monthly within 30 days   Yes No
 
       
Annual financial statement (CPA Audited) + CC
  FYE within 120 days   Yes No
 
       
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes No
 
       
Borrowing Base Certificate A/R & A/P Agings
  Monthly within 15 days   Yes No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
 
Opening Balance Sheet delivered by October 31, 2006? Yes                    
No                    

1



--------------------------------------------------------------------------------



 



              Financial Covenant   Required   Actual   Complies
Maintain at all times:
           
 
           
Minimum Tangible Net Worth
  To be determined upon receipt of Opening Balance Sheet   $                    
  Yes No
 
           
Minimum Liquidity
  $750,000 (or $1,000,000 prior to delivery of Opening Balance Sheet)  
$                       Yes No
 
           
Fixed Charge Coverage Ratio
  2.50:1.00 after Tranche 2 of Term Loan available                       :1.00  
Yes No
 
           
Maintain on a monthly basis:
           
 
           
Minimum EBITDA
  $500,000 after availability of Tranche 2 of Term Loan. $750,000 after
availability of Tranche 3 of Term Loan   $                       Yes No

     The financial covenant analyses and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 
     The following is a listing of new offices or business locations that have
been established since the date of the last Compliance Certificate: (If none, so
state):
 
     The following Government Approvals have been received (evidence attached):
                                        

                                                STARVOX COMMUNICATIONS, INC.    
    BANK USE ONLY
          CAPITAL TELECOMMUNICATIONS, INC.                        
 
            Received by:              
 
                           
 
                authorized signer          
By
            Date:              
 
                           
Name:
                           
 
                           
Title:
            Verified:              
 
                           
 
                authorized signer          
 
            Date:              
 
                                          Compliance Status:
          Yes           No                            

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrowers
Dated:                     

                  I.    
Tangible Net Worth (Section 6.9(a))
               
 
        Required:           To be determined upon receipt of Opening Balance
Sheet                
 
        Actual:                
 
          A.    
Aggregate value of total assets of Borrowers and their Subsidiaries
  $                               
 
          B.    
Aggregate value of goodwill of Borrowers and their Subsidiaries
  $                               
 
          C.    
Aggregate value of intangible assets of Borrowers and their Subsidiaries
  $                               
 
          D.    
Aggregate value of any reserves not already deducted from assets
  $                               
 
          E.    
Tangible Net Worth (line A minus line B minus line C minus line D minus
  $                               
Total Liabilities (other than Subordinated Debt)
               
 
        Is line E equal to or greater than $                    ?              
 
 
               
                     No, not in
compliance                                         Yes, in compliance
               
 
        II.  
Liquidity (Section 6.9(b))
               
 
               
 
        Required:           $750,000.00 ($1,000,000 prior to delivery of Opening
Balance Sheet)                
 
        Actual:                
 
          A.    
Unrestricted cash and Cash Equivalents on deposit with Bank (provide cash
  $                               
balance at Bank as of the day prior to this certificate)
               
 
          B.    
Net Borrowing Availability (as of the most recently completed Transaction
Report)
  $                               
 
          C.    
Advances (as of most recently completed Transaction Report)
  $                               
 
          D.    
Liquidity (line A plus (line B minus Line C))
  $                               
 
        Is line D equal to or greater than $750,000/$1,000,000?                
 
               
                     No, not in compliance
                                         Yes, in compliance
               
 
        III.  
Fixed Charge Coverage Ratio (Section 6.9(c))
               
 
        Required:           2.50:1.00                
 
        Actual:                
 
          A.    
EBITDA (from Part III below) for past three months
  $                       

1



--------------------------------------------------------------------------------



 



                    B.    
Capital Expenditures for past three months
  $                               
 
          C.    
Debt Service for the past three months
  $                               
 
          D.    
Fixed Charge Coverage (line A minus line B) divided by Line C
  $                               
 
        Is line D greater than or equal to 2.50:1.00?                
 
               
                     No, not in
compliance                                                            Yes, in
compliance
               
 
        IV.  
EBITDA (Section 6.9(d))
               
 
        Required:           $500,000 (upon Tranche 2 of Term Loan) and
$750,000.00 (upon Tranche 3 of Term Loan) per month                
 
        Actual:                
 
          A.    
Net Income
  $                               
 
          B.    
Interest Expense
  $                               
 
          C.    
Depreciation and amortization expense
  $                               
 
          D.    
Income tax expense
  $                               
 
          E.    
EBITDA (Line A plus Line B plus Line C plus Line D)
  $                               
 
        Is line D equal to or greater than $500,000/$750,000?                
 
               
                     No, not in compliance
                                                             Yes, in compliance
       

2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTY

1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF TRANSACTION REPORT

1